DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2020 and February 10, 2022 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-10) in the reply filed on July 18, 2022 is acknowledged.
Claims 1-10 are allowable. The restriction requirement between Groups I and Group II, as set forth in the Office action mailed on May 27, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 27, 2022 is partially withdrawn.  Claims 11-15 , directed to an imaging apparatus that connects to a lens via an accessory, more specifically to details of the imaging apparatus to acquire power information from the accessory the be used t0p determine power information of the connected lens and transmitting it to the lens apparatus are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 16-18, directed to an accessory to connect a lens apparatus to an imaging apparatus and its details  to communicate accessory power information to the imaging apparatus or the lens apparatus is withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 16-18 directed to an invention non-elected without traverse.  Accordingly, claims 16-18 will be cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to cancel claims 16-18 as follows: 
Claims 16-18 (Canceled).
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Imamura (US 2019/0302575 A1) discloses a lens apparatus (100 in fig. 10) attachable to an imaging apparatus (10) via an accessory (200+), wherein information from the lens connected to the camera is used to determine an enhanced power supply capacity to be supplied to the lens (¶ 0389-0394).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, a determiner configured to determine second power information indicating power available for the lens apparatus based on the first power information; and a transmitter configured to transmit, to the imaging apparatus, the second power information or power information relating to the first power information and the second power information as claimed.

Regarding claim 11, the main reason for indication of allowance is because in the prior art of record, Imamura (US 2019/0302575 A1) discloses a lens apparatus (100 in fig. 10) attachable to an imaging apparatus (10) via an accessory (200+), wherein information from the lens connected to the camera is used to determine an enhanced power supply capacity to be supplied to the lens (¶ 0389-0394).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, a determiner configured to determine second power information indicating power available for the lens apparatus based on the first power information; and a transmitter configured to transmit the second power information to the lens apparatus as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 10, 2022